MEMORANDUM **
Lamara Pogosian, a native and citizen of Georgia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review in part and dismiss in part.
The BIA did not abuse its discretion in denying Pogosian’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s July 19, 2005 order denying the motion to reopen. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc) (purpose of a motion to reconsider is “to demonstrate that the IJ or BIA erred as a matter of law or fact.”).
To the extent Pogosian claims the BIA erred by failing to grant her motion *626to reconsider sua sponte, the court lacks jurisdiction to review the BIA’s decision. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.